Title: From Benjamin Franklin to John Bartram, 22 August 1772
From: Franklin, Benjamin
To: Bartram, John


My dear old Friend,
London, Aug. 22. 1772
I received your kind Letter of May 10. I am glad the Rhubarb Seed got safe to hand. I make no doubt of its Thriving well in our Country, where the Climate is the same with that of the Chinese Wall, just without which it grows in plenty and of the best Quality. I shall be glad to know how you find the Turnips. I ask’d Solander about the Lucern Seed you wrote for. He could give me no Account of it, nor can I learn any thing of it from others. You may rely on my Friendship in recommending your Seeds. I send all that enquire of me about American Seeds to Mr. Freeman. He should advertise them when they come. I hear nothing lately of Young, and think him not of much Consequence. With Love to Mrs. Bartram and your Children, I am ever, my dear Friend, Yours most affectionately
B F
 
Addressed: To / Mr John Bartram / near / Philadelphia / per Capt Falconer
